DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-14 and 16-20) in the reply filed on 5/5/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: Power Semiconductor Module Having Encapsulated in a Mold Compound with an Opening.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-8, 10, 12, 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Bayerer (US 2010/0065962), hereinafter Bayerer.

Regarding claim 1, Bayerer (refer to Figures 1-2) teaches a power semiconductor module (1, para 44), comprising 
a substrate (3) having an electric insulating main layer (21 or 22, para 45) being provided with a structured top metallization (11, para 46) and with a bottom metallization (13, see Figure 1 and para 45), wherein the top metallization is provided with at least one power semiconductor device (40, para 46) and at least one contact area (11e, see Figure 1 and para 48), 
wherein the main layer together with its top metallization and the at least one power semiconductor device is embedded in a mold compound (51, 52, and optionally 7 – para 50 and 52) such, that the mold compound comprises at least one opening (opening in 51, 52 through which 31, 32 penetrate to contact 11e – see Figure 1 and para 50) for contacting (by way of terminals 31, 32) the at least one contact area (11e, see Figure 1); 


Regarding claim 2, Bayerer (refer to Figures 1-2) teaches the power semiconductor module according to claim 1, wherein the circumferential side walls (4d) are connected to a top side (by way of being connected to edges of upper/top parts of 52) of the mold compound (51, 52). 

Regarding claim 3, Bayerer (refer to Figures 1-2) teaches the power semiconductor module according to claim 1, wherein the circumferential side walls (4d) are spaced apart (“for cushioning, as described in para 52) from the substrate (3) by the mold compound (7, see para 52; see Figure 2 for a larger view) in a direction orthogonal (i.e. vertical direction in view of Figure 1) to a plane parallel to the substrate (3). 

Regarding claim 4, Bayerer (refer to Figures 1-2) teaches the power semiconductor module according to claim 1, wherein an extension area (leftmost part of 3, best seen in detail of Figure 2) of the substrate (3) overlaps an extension area (extension area of 4d where it extends downward from bottom face 4f of the sidewall 4d – best seen in detail of Figure 2; also see para 54) of the side walls (4d), when projected onto a plane parallel to the substrate. 




Regarding claim 7, Bayerer (refer to Figures 1-2) teaches the power semiconductor module according to claim 1, wherein the housing is connected to the mold compound by means of gluing (see para 60; also see para 58). 

Regarding claim 8, Bayerer (refer to Figures 1-2) teaches the power semiconductor module according to claim 1, wherein the housing is sealed against the mold compound (at least by way of glue 7, see Figure 2 and para 58 and 60; also note that the interface between 4d and 51; and interface between 4d/4h and 52 also read on “sealed against the mold compound” as no specific sealing parameters are recited). 

Regarding claim 10, Bayerer (refer to Figures 1-2) teaches the power semiconductor module according to claim 1, wherein the mold compound (comprising 51, 52) comprises an epoxy mold compound (“epoxy” is disclosed in para 50). 

Regarding claim 12, Bayerer (refer to Figures 1-2) teaches the power semiconductor module according to claim 1, wherein at least one terminal (31, 32) is welded (para 73) to a contact area of the top metallization.  Whereas claim 12 is a product claim, the claim recites a method of steps therein, i.e. rather that recited a structure like joined or electrically connected, it recites the a specific joining process; i.e.  “welding”. Therefore, the claim amounts to a product by process claim. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.

Regarding claim 16, all limitations have been addressed in claim 3.

Regarding claim 17, all limitations have been addressed in claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bayerer in view of Xu (US 2019/0006269), hereinafter Xu.

Regarding claim 5, Bayerer (refer to Figures 1-2) teaches the power semiconductor module according to claim 1, but does not teach that the openings are “filled with an electrical insulator”. Xu teaches that when using a typical mold compound to enclose metal leads, mechanical stress is generated at the interface of the two due to a mismatch in the coefficient of thermal expansion of the metal and the mold compound (para 66). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Bayerer so that the openings (which are “for contacting the at least one contact area”) are filled with an additional electrical insulator, such as an additional electrical insulator that is more compliant or has more closely matched coefficient of thermal expansion coefficient compared to the mold compound. The ordinary artisan would have been motivated to modify Bayerer for at least the purpose of reducing the stress generated at the interface of the electrical .

Claims 6 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bayerer in view of Yoshihara (US 2019/0067154), hereinafter Yoshihara.

Regarding claim 6, Bayerer (refer to Figures 1-2) teaches the power semiconductor module according to claim 1, including fixing (at mounting area 4a by screw – see para 44) the substrate to a cooler (9, described as “heat sink 9” in para 44), but does not teach that different cooler fixing structure claimed; i.e. does not teach “fixing rings” for fixing the substrate to the cooler with the “fixing rings” being “located in the mold compound”. Yoshihara (refer to Figure 14) teaches a power semiconductor module (40, para 99) with encapsulated in a mold compound (7, described as “resin enclosure 7” in para 99), but teaches an alternate method of attaching a cooler (16, described as heatsink in para 99) where instead of directly screwing a substrate to the cooler (as taught by Bayerer), it teaches an alternate method wherein fixing rings (3 described in para 98 as “metal base 3 in the power module 20”; i.e. rings in 20 corresponding to screws 3) are included for fixing the substrate (embedded in 7) to the cooler (16), such that the fixing rings are located in the mold compound (7). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Bayerer so that it uses an alternate structure to attach the cooler; i.e. wherein fixing rings for fixing the substrate to a cooler are located in the mold compound. The ordinary artisan would have been motivated to modify Bayerer for at 

Regarding claim 18, all limitations have been addressed in claim 6.
Regarding claim 19, all limitations have been addressed in claim 7.
Regarding claim 20, all limitations have been addressed in claim 8.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bayerer in view of Hable (US 2005/0237722), hereinafter Hable.

Regarding claim 9, Bayerer (refer to Figures 1-2) teaches the power semiconductor module according to claim 1, but does not teach that the bottom metallization is “partly embedded in the mold compound”. Hable (refer to Figure 1) teaches a power semiconductor module (3, para 33) comprising a substrate (1, para 33) with power semiconductor chips (para 33) embedded in a mold compound (18, described as “plastic housing 18” in para 34), wherein the substrate is complexly embedded in the mold compound, and as such, any of it’s metallization is also embedded in the mold compound. It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Bayerer so that the bottom metallization is “partly embedded in the mold compound”. The ordinary artisan would .
Claims 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bayerer in view of Chiu (US 2004/0027788), hereinafter Chiu.

Regarding claim 11, Bayerer (refer to Figures 1-2) teaches the power semiconductor module according to claim 1, but does not teach that the at least one of the top metallization and the bottom metallization is “coated with a protection coating”. Chiu teaches that in a semiconductor module that comprises a substrate with one or more metallization layers, it is known in the art to coat the metallization with a protective coating referred to as soldermask which can be made of polymers such as polyimide (para 28). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Bayerer so that the at least one of the top metallization and the bottom metallization is “coated with a protection coating”.  The ordinary artisan would have been motivated to modify Bayerer for at least the purpose of protecting the metallization layers on which components may be reflow soldered (such as top or bottom metallization) so that the components are soldered to the exposed pads (para 28 of Chiu), thus protecting the remainder of top/bottom metallization from being shorted by reflow solder.

Regarding claims 13-14, Bayerer (refer to Figures 1-2) teaches the power semiconductor module according to claim 1, but does not teach that additionally to the mold compound, “a protective coating is applied around the top metallization edges” (as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJAY ARORA/Primary Examiner, Art Unit 2892